 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   JEFFERY M. KINZLE,

 9                                  Petitioner,            Case No. C14-703-JCC-JPD

10          v.
                                                           ORDER GRANTING PETITIONER’S
11   MIKE OBENLAND,                                        MOTION FOR EXTENSION OF TIME

12                                  Respondent.

13

14          This is a federal habeas action brought under 28 U.S.C. § 2254. This matter comes

15   before the Court at the present time on petitioner’s motion for an extension of time to file a

16   response to respondent’s answer to petitioner’s third amended federal habeas petition. Petitioner

17   represents to the Court that respondent does not oppose the requested extension. The Court,

18   having considered petitioner’s motion, and the balance of the record, hereby ORDERS as

19   follows:

20          (1)     Petitioner’s unopposed motion for extension of time (Dkt. 68) is GRANTED.

21   Petitioner is directed to file his response to respondent’s answer not later than April 15, 2019.

22

23
     ORDER GRANTING PETITIONER’S
     MOTION FOR EXTENSION OF TIME - 1
 1          (2)      Respondent’s answer (Dkt. 66) is RE-NOTED on the Court’s calendar for

 2   consideration on April 19, 2019. Respondent shall file any reply brief in support of his answer

 3   by that date.

 4          (3)      The Clerk is directed to send copies of this Order to all counsel of record and to

 5   the Honorable John C. Coughenour.

 6           DATED this 14th day of February, 2019.

 7

 8

 9
                                                   AJAMES P. DONOHUE
10                                                  United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING PETITIONER’S
     MOTION FOR EXTENSION OF TIME - 2
